Shepley, C. J.,
orally.—The charge is, that the defendants conspired to prosecute Gray, an innocent person. After testimony on that point had been offered, the State was permitted to prove, that the defendants had combined to bring suits against other persons, with whom Gray had no connection. It is not proved or pretended, that these suits were illegal or unsuccessful. The charge was, that the defendants conspired to prosecute Gray without cause. The proof was, that they prosecuted others for good cause, in a legal manner, and with success.
Such proof was inadmissible. It could only create prejudice. The prosecution of guilty persons is not proof of a conspiracy to prosecute the innocent.

Exceptions sustained.